Exhibit 10.24

ZALICUS INC.

Performance-Based Nonstatutory Stock Option

Granted Under the CombinatoRx, Incorporated Amended and Restated 2004 Incentive
Plan

 

1. GRANT OF OPTION.

This certificate evidences a performance-based nonstatutory stock option (this
“Stock Option”) granted by Zalicus Inc., a Delaware corporation (the “Company”),
on February 8, 2011 to                      (the “Participant”), pursuant to the
CombinatoRx, Incorporated Amended and Restated 2004 Incentive Plan (as from time
to time in effect, the “Plan”). Under this Stock Option, the Participant may
purchase, in whole or in part, on the terms herein provided, a total of
             shares of common stock of the Company (the “Shares”) at $2.65 per
Share. The latest date on which this Stock Option, or any part thereof, may be
exercised is February 8, 2021 (the “Final Exercise Date”). The Stock Option
evidenced by this certificate is intended to be, and is hereby designated, a
nonstatutory option, that is, an option that does NOT qualify as an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended from time to time (the “Code”).

Subject to the continued Employment of the Participant, this Stock Option will
become exercisable (“vest”) prior to the Final Exercise Date, as follows:

(a)        Upon the Vesting Commencement Date (as defined below), this Stock
Option shall vest with respect to 25% of the Shares.

(b)        Upon the first anniversary of the Vesting Commencement Date, this
Stock Option shall vest with respect to an additional 25% of the Shares.

(c)        Upon the second anniversary of the Vesting Commencement Date, this
Stock Option shall vest with respect to an additional 50% of the Shares.

(d)        Notwithstanding the foregoing, upon termination of the Participant’s
Employment, any portion of this Stock Option that is not then vested and
exercisable will immediately expire and the remainder of this Stock Option will
remain exercisable for three months (unless termination of the Participant’s
Employment resulted from reasons that in the determination of the Administrator
cast such discredit on the Participant as to justify immediate forfeiture of
this Stock Option, in which case this entire Stock Option shall immediately
expire and no portion thereof shall remain exercisable); provided, that any
portion of this Stock Option held by the Participant immediately prior to the
Participant’s death, to the extent then exercisable, will remain exercisable for
one year following the Participant’s death; and further provided, that in no
event shall any portion of this Stock Option be exercisable after the Final
Exercise Date.



--------------------------------------------------------------------------------

(e)        For purposes of this Stock Option, the “Vesting Commencement Date”
shall mean the first date on or prior to December 31, 2012 as of which all of
the following conditions have been met based on a Phase 2b study for
Z102—2.7/360 (“Synavive”), as determined by the Administrator in its reasonable
discretion: (i) the efficacy of Synavive compared to placebo is superior on the
primary endpoint of the change in the DAS28-CRP score at the 12-week visit from
the baseline DAS28-CRP score in a statistically significant manner (the
posterior probability that Synavive is superior to placebo is 0.95), (ii) the
efficacy of Synavive compared to Prednisolone 2.7 mg is Clinically Important and
(iii) the adverse event profile of Synavive is acceptable for further clinical
devleopment. If one or more of the conditions in the preceding sentence have not
been met on or before December 31, 2012, this Stock Option will not vest and
will immediately expire on January 1, 2013. For purposes of this Stock Option,
“Clinically Important” shall mean a difference of 0.20 of effect (mean change
divided by the standard deviation) or greater on the DAS28-CRP score measured at
12-weeks.

 

2. CHANGE OF CONTROL.

(a)        Notwithstanding anything herein to the contrary and notwithstanding
the provisions of Section 7(a) of the Plan, this Stock Option shall be deemed
vested and exercisable in full on the date upon which the Participant’s
Employment with the Company or successor entity terminates if (i) such
termination occurs within 12 months following a Change of Control and (ii) such
termination is either by the Company without Cause or by the Participant for
Good Reason.

(b)        For purposes of this Section 2, the following definitions shall
apply:

“Cause” shall mean: (i) the Participant’s conviction of a felony; (ii) the
Participant’s willful failure to perform (other than by reason of disability),
or gross negligence in the performance of, the Participant’s duties and
responsibilities, which failure or negligence continues or remains uncured after
30 days’ written notice to the Participant setting forth in reasonable detail
the nature of such failure or negligence; (iii) material breach by the
Participant of any provision of any agreement between the Participant and the
Company, which breach continues or remains uncured after 30 days’ written notice
to the Participant setting forth in reasonable detail the nature of such breach;
or (iv) material fraudulent conduct by the Participant with respect to the
Company.

A “Change of Control” shall be deemed to have occurred when any of the following
events takes place: (i) any Person is or becomes the beneficial owner (as
defined in Rule 13d-3 under the Securities and Exchange Act of 1934, as
amended), directly or indirectly, of 50 percent or more of the outstanding
common stock of the Company; (ii) a sale, merger or consolidation after which
securities possessing more than 50 percent of the total combined voting power of
the Company’s outstanding securities have been transferred to or acquired by a
Person or Persons different from the Persons who held such percentage of the
total combined voting power immediately prior to such transaction; or (iii) the
sale, transfer or other disposition of all or substantially all of the Company’s
assets to one or

 

2



--------------------------------------------------------------------------------

more Persons (other than a wholly owned subsidiary of the Company or a parent
company whose stock ownership after the transaction is the same as the Company’s
ownership before the transaction). For purposes of this Change of Control
definition, “Person” means an individual, a corporation, a limited liability
company, an association, a partnership, an estate, a trust and any other entity
or organization, other than the Company or any persons or entities directly or
indirectly controlling, controlled by or under common control with the Company,
where control may be by either management authority or equity interest.

“Good Reason” shall mean that the Participant has complied with the “Good Reason
Process” (hereinafter defined) following the occurrence of any of the following
events: (i) the Company materially reducing the scope of the Participant’s
duties and responsibilities or materially demoting or reducing the Participant’s
authority; (ii) a material change to the Participant’s primary place of
employment with the Company, which results in the Company changing the
Participant’s primary place of employment to a location that is more than 50
miles from the Participant’s primary place of employment with the Company
immediately prior to such change; or (iii) the Company materially reducing the
Participant’s base salary. “Good Reason Process” shall mean that (i) the
Participant reasonably determines in good faith that a “Good Reason” condition
has occurred; (ii) the Participant notifies the Company in writing of the first
occurrence of the Good Reason condition within 60 days of the first occurrence
of such condition; (iii) the Participant cooperates in good faith with the
Company’s efforts, for a period not less than 30 days following such notice (the
“Cure Period”), to remedy the condition; (iv) notwithstanding such efforts, the
Good Reason condition continues to exist; and (v) the Participant terminates his
employment within 60 days after the end of the Cure Period. If the Company cures
the Good Reason condition during the Cure Period, Good Reason shall be deemed
not to have occurred.

 

3. EXERCISE OF STOCK OPTION.

Each election to exercise this Stock Option shall be in writing, signed by the
Participant or the Participant’s executor, administrator, or legally appointed
representative (in the event of the Participant’s incapacity) or the person or
persons to whom this Stock Option is transferred by will or the applicable laws
of descent and distribution (collectively, the “Option Holder”), and received by
the Company at its principal office, accompanied by this certificate and payment
in full as provided in the Plan. Subject to the further terms and conditions
provided in the Plan, the purchase price may be paid as follows: (i) by delivery
of cash or check acceptable to the Administrator; (ii) through a broker-assisted
exercise program acceptable to the Administrator; (iii) through the delivery of
Shares that have been outstanding for at least six months (unless the
Administrator provides a shorter period) and that have a fair market value equal
to the exercise price, (iv) by a “net exercise” arrangement pursuant to which
the Company will reduce the number of Shares issuable upon exercise by the
largest whole number of shares with a fair market value that does not exceed the
aggregate exercise price, (v) by other means acceptable to the Administrator, or
(vi) through any combination of the foregoing. In the event that this Stock
Option is exercised by an Option Holder other than the Participant, the Company
will be under no obligation to deliver Shares hereunder unless and until it is
satisfied as to the authority of the Option Holder to exercise this Stock
Option.

 

3



--------------------------------------------------------------------------------

4. RESTRICTIONS ON TRANSFER OF SHARES.

If at the time this Stock Option is exercised the Company or any of its
shareholders is a party to any agreement restricting the transfer of any
outstanding shares of the Company’s common stock, the Administrator may provide
that this Stock Option may be exercised only if the Shares so acquired are made
subject to the transfer restrictions set forth in that agreement (or if more
than one such agreement is then in effect, the agreement or agreements specified
by the Administrator).

 

5. WITHHOLDING; AGREEMENT TO PROVIDE SECURITY.

If at the time this Stock Option is exercised the Company determines that under
applicable law and regulations it could be liable for the withholding of any
federal or state tax upon exercise or with respect to a disposition of any
Shares acquired upon exercise of this Stock Option, this Stock Option may not be
exercised unless the person exercising this Stock Option remits to the Company
any amounts determined by the Company to be required to be withheld upon
exercise (or makes other arrangements satisfactory to the Company for the
payment of such taxes).

 

6. NONTRANSFERABILITY OF STOCK OPTION.

This Stock Option is not transferable by the Participant otherwise than by will
or the laws of descent and distribution, and is exercisable during the
Participant’s lifetime only by the Participant (or in the event of the
Participant’s incapacity, the person or persons legally appointed to act on the
Participant’s behalf).

 

7. PROVISIONS OF THE PLAN.

This Stock Option is subject to the provisions of the Plan, which are
incorporated herein by reference. A copy of the Plan as in effect on the date of
the grant of this Stock Option has been furnished to the Participant. By
exercising all or any part of this Stock Option, the Participant agrees to be
bound by the terms of the Plan and this certificate. All initially capitalized
terms used herein will have the meaning specified in the Plan, unless another
meaning is specified herein.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.

 

ZALICUS INC. By:  

 

  Name:     Title:   Acknowledged and agreed:

 

Name:

Address:                                                               

                                                                            

[Signature Page to Nonstatutory Stock Option Agreement]